Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16335746 application filed 08/24/2020.
The preliminary amendment filed 03/22/2019 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12 are pending and have been fully considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 'a hydrophilic resin composition layer selectively permeating the specific gas contained in the source gas,' in claim 1,
'a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 ≤A/B≤ 1.0 (I).' in claim 1,
'wherein the thermal expansion coefficient A and the thermal expansion coefficient B satisfy a relation (i): 0.35 ≤A/B< 1.0 (i).' in claim 2,
'the cured material of the sealant has a Shore hardness of 60 or more.' in claim 6,
'a carrier reversibly reacting with the specific gas in the source gas.' in claim 7,
'a hydrophilic resin composition layer selectively permeating the specific gas contained in the source gas' in claim 11,
'a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 ≤A/B≤ 1.0 (I).' in claim 11,
'wherein the thermal expansion coefficient A and the thermal expansion coefficient B satisfy a relation (i): 0.35 ≤A/B< 1.0 (i).' in claim 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by 
or, in the alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of "Aremco-Bond 2310 Ultra High Strength Adhesive Now Available" (herein known as AREMCO) with extrinsic evidence of US 20090246429 (herein known as ZAKI).

With regard to claims 1,2, OUCHI teaches a gas separation membrane element which separates a "acid" (specific) gas from a "raw" (source) gas containing the specific gas, the gas separation membrane element comprising:, especially at para 22-24
 a gas separation membrane 32, especially at para 62, fig 3
 a sealing portion (34,40; structural equivalent for preventing mixture of the source gas and the specific gas permeated through the gas separation membrane), especially at para 67,68, fig 3
a first porous layer including a porous membrane 32B, and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) 
 the hydrophilic resin composition layer being disposed on the first porous layer, the sealing portion being a region in which a cured material of a sealant penetrates in at least the first porous layer, especially at para 22-24,67,70,97, fig 3
 epoxy adhesive para 101, porous layer 32B of polypropylene para 85, "permeated gas flow path member" (permeate-side flow channel member) of polypropylene para 88 (structural equivalent for specified function of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 <A/B< 1.0 (I); in light of specification setting for the sealing portion as first porous layer, permeate-side flow channel member and epoxy-based adhesive, especially at para 86 instant specification), especially at fig 3, para 85,88,101; 
in alternative, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…

Since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
Otherwise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) would be obvious for OUCHI considering the composition and structure of OUCHI and the instant claim is substantially the same, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.

[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of OUCHI, for the benefit of ultra high strength as taught by AREMCO, which the combination (among other things) would be presumed to have the property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the relation (I): 0.35 <A/B< 1.0 (I), since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.


With regard to claim 3, OUCHI teaches
 wherein the sealant is an epoxy-based resin, especially at para 101

With regard to claim 4, OUCHI teaches
 wherein the material forming the first porous layer includes polypropylene, especially at para 85


 wherein the gas separation membrane element is a spiral-wound gas separation membrane element further including:, especially at para 7
 a feed-side flow channel member 30 to which the source gas is fed, especially at fig 3, para 62
 a "permeated gas flow path member" (permeate-side flow channel member) in which the specific gas permeated through the gas separation membrane flows, especially at fig 3, para 85,88,101
 a central tube 12 in which the specific gas flowing in the permeate-side flow channel member is collected, especially at figs 2,3, para 63
 the sealing portion (34,40) is a region in which the cured material of the sealant penetrates in at least the permeate-side flow channel member and the first porous layer, especially at para 67, fig 3

With regard to claim 6, OUCHI teaches
 wherein the sealing portion is provided at least in end portions located at respective opposite ends of the gas separation membrane in a direction parallel with an axis of the central tube, and, especially at para 67, figs 3,4
 epoxy adhesive para 101, (structural equivalent for specified function the cured material of the sealant has a Shore hardness of 60 or more; in light of specification setting for the epoxy-based adhesive, at instant spec para 9), especially at fig 3, para 85,88,101; 

Otherwise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a Shore hardness of the cured material of the sealant within the claim range would be obvious for OUCHI considering the composition and structure of OUCHI and the instant claim is substantially the same, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
In an alternative, AREMCO teaches Aremco-Bond 2310 Ultra High Strength Adhesive has a shore hardness within the claimed range, especially at title, pg 5 para 3
[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of 


With regard to claim 7, OUCHI teaches
alkali metal carbonates (a carrier reversibly reacting with the specific gas in the source gas, as discussed by instant spec para 42), especially at para 80

With regard to claim 8, OUCHI teaches
 wherein the specific gas is an acid gas, especially at para 22-24

With regard to claims 11,12, OUCHI teaches a method for manufacturing a gas separation membrane element which separates a "acid" (specific) gas from a "raw" (source) gas containing the specific gas, the method comprising:, especially at para 22-24
 non-specific claimed preparing method; a gas separation membrane 32, especially at para 62, fig 3
 a first porous layer including a porous membrane 32B, and a resin composition layer (32A; "polyvinyl alcohol" which is hydrophilic, see instant specification para 39) selectively permeating the "acid" (specific) gas contained in the "raw" (source) gas, the hydrophilic resin composition layer being disposed on the first porous layer, especially at para 22-24,70,97, fig 3

epoxy adhesive para 101, porous layer 32B of polypropylene para 85, "permeated gas flow path member" (permeate-side flow channel member) of polypropylene para 88 (structural equivalent for specified function of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer satisfying a relation (I): 0.35 <A/B< 1.0 (I); in light of specification setting for the sealing portion as first porous layer, permeate-side flow channel member and epoxy-based adhesive, especially at para 86 instant specification), especially at fig 3, para 85,88,101; 
in alternative, MPEP 2112.01 Part I when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…

Otherwise, since, the composition and structure of OUCHI and the instant claim is substantially the same, then the claimed a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) is presumed present, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the a relation (I): 0.35 <A/B< 1.0 (I) would be obvious for OUCHI considering the composition and structure of OUCHI and the instant claim is substantially the same, since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.

[ZAKI provides extrinsic evidence that of previously using Aremco epoxy for bonding a permselective membrane, especially at para 33, abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide Aremco-Bond 2310 of AREMCO as the epoxy of OUCHI, for the benefit of ultra high strength as taught by AREMCO, which the combination would be presumed to have the property of a thermal expansion coefficient A of the sealing portion and a thermal expansion coefficient B of a material forming the first porous layer within the range of the relation (I): 0.35 <A/B< 1.0 (I), since products of identical chemical composition can not have mutually exclusive properties, or since where the claimed and prior art products are identical or substantially identical in structure or composition.


Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150336056 (herein known as OUCHI) in view of US 20110084013 (herein known as LESAN)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 20150336056 (herein known as OUCHI) in view of US 20110084013 (herein known as LESAN), "Aremco-Bond 2310 Ultra High Strength Adhesive Now Available" (herein known as AREMCO) with extrinsic evidence of US 20090246429 (herein known as ZAKI).

With regard to claim 9, OUCHI teaches at least one gas separation membrane element, see discussion of claim 1
 OUCHI does not specifically teach a gas separation membrane module comprising, in a housing, at least one gas separation membrane element. 
But, LESAN teaches in a housing 21, at least one gas separation membrane element 10, especially at fig 2A, para 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine OUCHI (or OUCHI-AREMCO) with in a housing 21, at least one gas separation membrane element 10 of LESAN for the benefit of introducing an inflow fluid to the filtration (separation) element as taught by LES especially at fig 2A, para 5

With regard to claim 10, OUCHI teaches a gas separation apparatus comprising at least one gas separation membrane module as recited in claim 9, see discussion of claim 9


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776